Campbell, J.,
delivered the opinion of the court.
If the purchaser of land pays the price and has the title conveyed to another, for whom he is under a legal or moral obligation to provide, or towards whom he has placed himself in loco parentis, the purchase will be presumed to be a settlement, and not a trust for the purchaser. This presumption may be rebutted by evidence, but it cannot be affirmed that the Chancellor decided erroneously in holding in this case that the legal presumption attending the purchase by the complainant was not rebutted. Decree affirmed.